DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al (US Publication No.: US 2012/0257127 A1 of record, “Miyazawa”) in view of Meng (US Publication No.: US 2017/0075170 A1).
	Regarding Claim 1, Miyazawa discloses a diffractive optical element (Figures 5-9) comprising:
	A first substrate and a second substrate, between which a liquid-crystal layer is provided (Figure 6, first substrate 30, second substrate 20, liquid crystal layer 50),
	Strip-shaped electrodes on the first substrate and strip-shaped electrodes on the second substrate, where the electrodes on the first substrate are arranged at an angle of greater than 50° relative to the electrodes on the second substrate (Figures 5-9, electrodes 21 and 31 have strips which are perpendicular to one another, creating an angle greater than 50°),

	In a case of simultaneous generation of a first diffraction grating for deflection of light in a first defined direction and of a second diffraction grating for deflection of light in a second defined direction, a change in an electrical field from one electrode to a next electrode is set differently for the electrodes on the first substrate than for the electrodes on the second substrate (Paragraphs 0070-0075 disclose the use of changed in electrical fields from one electrode to a next electrode being different of the first substrate versus the second substrate based on desired deflection of light; Figures 5-9). 
	Miyazawa fails to disclose that in a case of simultaneous generation of a first diffraction grating for deflection of light in a first defined direction and of a second diffraction grating for deflection of light in a second defined direction, a change in an electric field from one electrode to a next electrode is set differently for the electrodes of the first substrate than for the electrodes on the second substrate.
	However, Meng discloses a similar optical element where in a case of simultaneous generation of a first diffraction grating for deflection of light in a first defined direction and of a second diffraction grating for deflection of light in a second defined direction, a change in an electric field from one electrode to a next electrode is set differently for the electrodes of the first substrate than for the electrodes on the second substrate (Meng, Figures 3-5, adjacent electrodes 310 and 320 have different electric fields resulting in different deflection directions with respect to the first electrode on the second substrate; Paragraph 0066; Paragraph 0053).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical element as disclosed by Miyazawa to include simultaneous generation of two diffraction gratings in two different directions as disclosed by Meng. One would have been motivated to do so for the purpose of achieving multi-domain display (Meng, Paragraph 0053). 

	Regarding Claim 2, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein the diffractive optical element is designed in such a way that incident light is deflectable in at least one direction (Figures 5-9, based on the different shapes of the strips of the electrodes and the different voltages applied causing the different generation of lenses, incident light would be deflectable in various directions).

	Regarding Claim 3, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 2, further comprising at least one diffraction grating with a defined grating period (Figures 5-9, where the individual strips of the electrodes 21/31 may be considered diffraction gratings with a defined grating period).

	Regarding Claim 4, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein a diffraction grating with a defined grating period is generatable by individual control of the 

	Regarding Claim 5, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein two diffraction gratings each with a defined grating period are generatable simultaneously by individual control of the electrodes on the first substrate and of the electrodes on the second substrate for a deflection of incident light on the diffractive optical element in two predetermined directions provided at an angle to one another (Figures 5-9 disclose the use of different voltages applied to the different electrodes 21/31 to create a deflection in two predetermined direction provided at an angle to one another). 

	Regarding Claim 6, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein the electrodes on the first substrate are in an essentially horizontal arrangement and the electrodes on the second substrate are in an essentially vertical arrangement, or in that the electrodes on the first substrate are in an essentially vertical arrangement and the electrodes on the second substrate are in an essentially horizontal arrangement (Figure 5, electrodes 21 are in an horizontal arrangement with respect to the arrangement whereas electrodes 31 are in a vertical arrangement).

	Regarding Claim 7, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein the electrodes on the first substrate and the electrodes on the second substrate are each arranged at an angle to a horizontal line, where the electrodes of the first substrate are provided at an angle to the electrodes of the second substrate (Figure 5, the electrodes 21 are at least disposed at a 0° angle with a horizontal line with respect to the arrangement, and the electrode 31 are disposed at a 90° angle).

	Regarding Claim 8, Miyazawa in view of Meng discloses the diffraction optical element as claimed in claim 1, wherein different electrical out-of-plane fields that repeat periodically are provided in the adjacent overlap 

	Regarding Claim 9, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein in the case of simultaneous generation of a first diffraction grating for deflection of light in a first defined direction and of a second diffraction grating for deflection of light in a second defined direction, the distribution of flux lines of the electric field generated between the two electrodes of the first substrate and the electrodes of the second substrate in the liquid-crystal layer for generation of the first diffraction grating and the distribution of flux lines in the electrical field for generation of the second diffraction grating are different (Figures 5-9, where the flux lines would be different due to different voltages being applied and different sizes of the electrodes). 

	Regarding Claim 11, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein a liquid-crystal mode is provided, with which by an out-of-plane field at least one diffraction grating with a defined grating period is generatable (Figures 5-9). 

	Regarding Claim 12, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 11, wherein the liquid-crystal model is an ECB mode, a ULH mode or a VA mode (Figure 6 discloses a VA mode based on the arrangement of elements).

	Regarding Claim 15, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1, wherein the diffractive optical element is designed to be transmissive or reflective (Figures 5-9 discloses transmissive design; Paragraph 0068). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Meng in further view of Usukura et al (US Publication No.: US 2015/0277169 A1 of record, “Usukura”).
Regarding Claim 10, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1.
Miyazawa fails to explicitly disclose that a single diffraction grating is generated by controlling the electrodes on one substrate with equal voltage values and controlling the electrodes on the other substrate with respectively different, periodically repeating voltage values by a control device.
However, Usukura discloses a similar diffractive optical element where a single diffraction grating is generated by controlling the electrodes on one substrate with equal voltage values and controlling the electrodes on the other substrate with respectively different, periodically repeating voltage values by a control device (Usukura, Figure 2, first electrode 5 has an equal voltage, where second electrode 9 has periodically repeating different voltages; Paragraphs 0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical element as disclosed by Miyazawa to include varying voltages in the second electrode as disclosed by Usukura. One would have been motivated to do so for the purpose of obtaining a desired and optimized diffraction angle (Usukura, Paragraphs 0050-0051). 

Claims 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Meng in further view of Kroll et al (US Publication No.: US 2014/0055692 A1 of record, “Kroll”).
Regarding Claim 13, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 1.
Miyazawa fails to disclose that a phase modulation of the light in the liquid-crystal of ≥2π, preferably of ≥4π, is realizable.
However, Kroll discloses a similar optical element where a phase modulation of the light in the liquid-crystal of ≥2π, preferably of ≥4π, is realizable (Kroll, Paragraph 0069 discloses a phase modulation of 2π).


	Regarding Claim 14, Miyazawa in view of Kroll and Meng discloses the diffractive optical element as claimed in claim 13, wherein a range of phase modulation is selectable that has a linear characteristic of the phase of light depending on the voltage applied to the electrodes of at least one substrate (Miyazawa, Figure 10, where a small voltage variation would cause a linear characteristic).

	Regarding Claim 16, Miyazawa in view of Meng discloses the diffractive optical element as claimed in claim 15.
	Miyazawa fails to disclose that the diffractive optical element is designed to be reflective and has a liquid-crystal mode in which liquid-crystal molecules of the liquid-crystal layer undergo in-plane rotation in the out-of-plane field.
	However, Kroll discloses a similar optical element where the diffractive optical element is designed to be reflective and has a liquid-crystal mode in which liquid-crystal molecules of the liquid-crystal layer undergo in-plane rotation in the out-of-plane field (Kroll, Paragraph 0136; Paragraph 0038).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical element as disclosed by Miyazawa to be in a reflective mode as disclosed by Kroll. One would have been motivated to do so for the purpose of creating a field lens (Kroll, Paragraph 0039). 
	
	Regarding Claim 17, Miyazawa in view of Meng discloses a display device for display two-dimensional and/or three-dimensional objects or scenes comprising at least one diffractive optical element as claimed in claim 1 (Miyazawa, Figure 8; Column 11, l.36-50). 
	Miyazawa fails to disclose that the display device comprises an illumination device and at least one spatial light modulator.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Miyazawa to include a spatial light modulator as disclosed by Kroll. One would have been motivated to do so for the purpose of creating a 3D display with the option to switch between 2D-3D display (Kroll, Paragraphs 0105-0106). 

	Regarding Claim 18, Miyazawa in view of Kroll and Meng discloses the display device as claimed in claim 17.
	Miyazawa fails to disclose that the illumination device is provided for emission of polarized light.
	However, Kroll discloses a similar device where the illumination device is provided for emission of polarized light (Kroll, Paragraph 0039).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Miyazawa to include polarized light as disclosed by Kroll. One would have been motivated to do so for the purpose of realizing a function of a field lens (Kroll, Paragraph 0039). 

	Regarding Claim 19, Miyazawa in view of Kroll and Meng discloses the display device as claimed in claim 17, wherein at least one control device is provided for control of electrodes on a first substrate and/or of electrodes on a second substrate of the at least one diffractive optical element (Miyazawa, Figure 8, control device 86). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871